Name: Commission Regulation (EEC) No 3154/88 of 13 October 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /42 Official Journal of the European Communities 14. 10. 88 COMMISSION REGULATION (EEC) No 3154/88 of 13 October 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ( ») for sunflower seed harvested and processed in Portugal is fixed in Annex III . Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3025/88 f), as last amended by Regulation (EEC) No 3121 /88 ( »); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3025/88 to the infor ­ Article 2 This Regulation shall enter into force "on 14 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1988 . For the Commission Frans ANDRIESSEN . Vice-President (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . I3) OJ No L 164, 24. 6. 1985, p . 11 . (&lt;) OJ No L 250, 9 . 9 . 1988, p. 12. 0 OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 271 , 1 . 1Q . 1988 , p. 62. (8) OJ No L 278, 11 . 10 . 1988 , p. 29 . O OJ No L 266, 28 . 9. 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 14. 10 . 88 Official Journal of the European Communities No L 281 /43 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) /  (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) i 0,580 0,000 19,280 45,91 51,21 922,47 136,92 165,44 15,213 11,112 28 333 2 109,74 89,44 2 867,69 0,00 4 202,71 0,580 0,000 19,003 45,26 50,48 909,02 134,63 162,91 14,958 10,882 27 814 2 031,7(5 89,44 2 825,15 0,00 4 146,85 0,580 0,000 19,142 45,59 50,85 915,66 135,60 164,09 15,066 10,927 27 985 2 017,59 89,44 2 837,85 0,00 4 154,26 0,580 0,000 19,340 46,11 51,38 933,87 141,30 169,22 15,716 . 11,746 29 677 2 015,18 89,44 2 855,19 0,00 4 172,87 0,580 0,000 18,419 43,96 48,95 889,40 133,99 160,97 14,901 11.043 28 052 1 824,90 89.44 2 712,16 0,00 3 992,85 0,580 0,000 18,737 44,99 50,05 904,75 136,40 163,78 15,169 11,120 28 277 1 771,46 89,44 2 721,94 0,00 3 990,84 Official Journal of the European Communities 14. 10 . 88No L 281 /44 ANNEX II Aids to colza and rape seed double zero (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 3,080 2,500 20,919 49,86 55,57 1 010,11 152,95 183,07 17,011 12,731 32 139 2 196,90 474,98 3 097,70 470,02 4 462,86 3,080 2,500 21,237 50,89 56,67 1 025,47 155,36 185,89 17,279 12,807 32 364 2 143,45 474,98 3 107,47 470,02 4 460,86 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 21,780 51,81 57,83 1 042,63 155,61 187,32 17,292 12,752 32 326 2 481,73 474,98 3 253,23 470,02 ' 4 672,73 3,080 2,500 21,503 51,17 57,10 1 029,19 153,32 184,80 17,036 12,523 31 807 2 403,76 474,98 3 210,68 470,02 4 616,86 3,080 2,500 21,642 51,50 57,47 1 035,83 154,29 185,98 17,144 12,567 31 977 2 389,59 474,98 3 223,39 470,02 4 624,28 3,080 2,500 21,840 52,01 58,00 1 054,59 160,27 191,33 17,825 13,433 33 765 2 387,18 474,98 3 240,73 470,02 4 642,89 14. 10. 88 Official Journal of the European Communities No L 281 /45 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 10 1st period U 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU): I  Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 21,396 21,694 21,991 21,968 21,685 2. Final aids : l \ \ \ (a) Seed harvested and processed in (') : \ l l  FÃ ©dÃ ©ral Republic of Germany (DM) 50,96 51,66 52,36 52,36 51,71  Netherlands (Fl) 56,84 57,63 58,41 58,36 57,61  BLEU (Bfrs/Lfrs) 1 023,58 1 037,88 1 052,14 1 060,77 1 047,10  France (FF) 151,72 153,92 156,11 160,60 ' 158,28  Denmark (Dkr) 183,49 186,08 188,67 192,25 189,69  Ireland ( £ Irl) 16,857 17,101 17,345 17,861 17,603  United Kingdom ( £) 12,282 12,472 12,624 13,364 13,130  Italy (Lit) 31 365 31 830 32 263 33 744 33 217  Greece (Dr) 2 317,25 2 343,74 2 354,12 2 303,94 2 233,43 (b) Seed harvested in Spain and processed : » I  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 225,62 3 271,60 3 307,73 3 289,40 3 245,22 (c) Seed harvested in Portugal and processed : « \ I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 299,97 6 355,56 6 392,75 6 366,12 6 307,56  in another Member State (Esc) 6 117,62 6 171,60 6 207,71 6181,86 6 124,99 3. Compensatory aids : llIlIlIl  in Spain (Pta) 3 176,59 3 219,81 3 255,94 3 234,85 3 190,68 4. SpÃ ©cial aid : lillliIl  in Portugal (Esc) 6 117,62 6 171,60 6 207,71 6181,86 6 124,99 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 &lt; ¢&gt; to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into die currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,074380 2,069940 2,066020 2,062190 2,062190 2,050650 Fl 2,338960 2,335100 2,331700 2,327550 2,327550 2,316500 Bfrs/Lfrs 43,489500 43,481800 , 43,476100 43,458100 43,458100 43,446600 FF 7,069710 7,071860 7,074060 7,076830 7,076830 7,087090 Dkr 7,981450 7,983910 7,986310 7,991090 7,991090 8,008030 £Irl 0,773520 0,773283 0,772939 0,772706 0,772706 0,772212 £ 0,655244 0,657919 0,660134 0,662366 0,662366 0,668657 Lit 1 545,31 1 549,95 1 554,42 1 559,38 1 559,38 1 572,45 Dr 168,49500 170,09400 171,66300 173,17900 173,17900 178,53200 Esc 170,86200 171,79200 172,62500 173,45300 173,45300 176,12000 Pta 137,14000 137,65000 138,21600 138,79800 138,79800 140,43200